DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over
Yoshizawa (US 10,536,916 B2) in view of Shao et al (US 2017/0055223 A1) and further in view of Gaal et al (US 9,226,290 B2).
 	Regarding claims 1, 14 and 27, Yoshizawa teaches a method of wireless communication by a first user equipment (UE) (see Fig.1, “wireless communication by a first user equipment”), comprising: 
 	establishing a first communication link with a base station (see Fig.1 and Fig.10, first UE 10B establishing a first communication link with a base station 20); 
 	establishing a second communication link with a second UE (see Fig.1 and Fig.10, first UE 10B establishing a second communication link D2D with a second UE 10A); generating a timing advance group (TAG) capability report comprising a plurality of link-specific TAG numbers supported by the UE (see column 16, lines 11-17, column 16, lines 28-31, “when a time advance group (TAG) of the transmission side device (for example, the terminal device 100A) is the same as a TAG of the reception side device (for example, the terminal device 100B)”).
 	Yoshizawa does not specifically disclose wherein a first TAG number of the plurality of link-specific TAG numbers is associated with the first communication link with the BS and a second TAG number of the plurality of link-specific TAG numbers is associated with the second communication link with the second UE.
 	Shao teaches wherein a first TAG number of the plurality of link-specific TAG numbers is associated with the first communication link with the BS (see [0008], [0017], [0027], [0032], [0054], [0091], [0093], [0097], [0098], [0168], “where the first channel belongs to a first timing advance group TAG”) and a second TAG number of the plurality of link-specific TAG numbers is associated with the second communication link with the second UE (see [0008], [0018], [0027], [0063], [0064], [0091], [0168], “second channels belong to at least one second TAG”.  In addition, see Response to Arguments
below).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Shao into the system of Yoshizawa in order to provide a power allocation method and apparatus (see Shao, [0002]).
	The combination of Yoshizawa and Shao does not specifically disclose transmitting the TAG capability report to the BS.  
 	Gaal teaches transmitting the TAG capability report to the BS (see column 3, lines 16-17 and Gaal’s claim 20, “send the set of rules associated with timing advance groups to a base station”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Gaal into the system of Yoshizawa and Shao in order for assigning the aggregated component carriers to at least one timing advance group based on the allowable combinations of frequency bands and the determined frequencies of the aggregated component carriers (see Gaal, Abstract).
 	Regarding claims 2, 15 and 28, the combination of Yoshizawa, Shao and Gaal further teaches receiving timing advance information associated with the first communication link from the BS, wherein the timing advance information includes a timing advance value; and transmitting an uplink information based on the timing advancing value (see Shao, [0008], [0017], [0018], [0027], [0064], [0169] and [0186], “timing advance groups (TAGs)”, “base station”, “channel”).  
 	Regarding claims 3, 16 and 29, the combination of Yoshizawa, Shao and Gaal further teaches transmitting a timing advance command to the second UE to synchronize communication between the first UE and the second UE; and transmitting data to the second UE based on the timing advance command (see Shao, [0008], [0017], [0018], [0027], [0064], [0169] and [0186], “timing advance groups (TAGs)”, “base station”, “UE”).  
 	Regarding claims 4 and 17, the combination of Yoshizawa, Shao and Gaal further teaches wherein transmitting timing advance command comprises transmitting the timing advance command on physical sidelink control channel (see Shao, [0008], [0017], [0018], [0027], [0064], [0169] and [0186], “timing advance groups (TAGs)”, and see [0067], “control channel”).  
 	Regarding claims 5 and 18, the combination of Yoshizawa, Shao and Gaal further teaches transmitting at least one of a first primary synchronization signal or a first secondary synchronization signal to the second UE via the second communication link; and transmitting first data to the second UE via the second communication link (see Yoshizawa, column 21, lines 36-46, “synchronization signal”, see Fig.1 and Fig.10, “user equipment”).  
 	Regarding claims 6 and 19, the combination of Yoshizawa, Shao and Gaal further teaches receiving at least one of a second primary synchronization signal or a second secondary synchronization signal from the second UE via the second communication link; and receiving second data from the second UE via the second communication link (see Yoshizawa, column 21, lines 36-46, “synchronization signal”, see Fig.1 and Fig.10, “user equipment”, “second communication link”).  
 	Regarding claims 7 and 20, the combination of Yoshizawa, Shao and Gaal further teaches generating the TAG capability report based on a configuration of one or more of the first UE, the second UE, and the BS (see Shao, [0008], [0017], [0018], [0027], [0064], [0169] and [0186], “timing advance groups (TAGs)”, “base station”, “UE”).  
 	Regarding claims 8 and 21, the combination of Yoshizawa, Shao and Gaal further teaches wherein the configuration includes the first communication link being an uplink (Uu) communication link and the second communication link being a sidelink (SL) communication link (see Yoshizawa, column 21, lines 36-46, “synchronization signal”, see Fig.1 and Fig.10, “user equipment”, “first communication link”, “second communication”).  
 	Regarding claims 9 and 22, the combination of Yoshizawa, Shao and Gaal further teaches wherein the configuration includes the first UE and the second UE in a cell associated with the BS (see Yoshizawa, Fig.1 and Fig.10, “second user equipment”, “base station”).  
 	Regarding claims 10 and 23, the combination of Yoshizawa, Shao and Gaal further teaches wherein the configuration includes: the first UE in a first cell associated with the BS; the second UE in a second cell associated with a second BS; and wherein the first cell is different than the second cell (see Yoshizawa, Fig.1 and Fig.10, “first user equipment”, “second user equipment”, “base station”).  
 	Regarding claims 11 and 24, the combination of Yoshizawa, Shao and Gaal further teaches wherein the configuration includes: the first UE in a first cell associated with the BS; the second UE in a second cell associated with a second BS; and wherein the first cell is associated with a first service provider and the second cell is associated with a second service provider different from the first service provider (see Yoshizawa, Fig.1 and Fig.10, “first user equipment”, “second user equipment”, “base station” and see Fig.21, Fig.22, “first base station”, “second base station”).  
 	Regarding claims 12 and 25, the combination of Yoshizawa, Shao and Gaal further teaches wherein the configuration includes: the first communication link operating in a first band associated with a first service provider of the BS; and the second communication link operating in a second band associated with an unlicensed band or a roaming service provider (see Yoshizawa, Fig.1 and Fig.10, “first user equipment”, “second user equipment”, “base station” and see Fig.21, Fig.22, “first base station”, “second base station”).  
 	Regarding claims 13 and 26, the combination of Yoshizawa, Shao and Gaal further teaches establishing a third communication link with the second UE for transmitting data to the second UE, wherein the configuration includes: the first communication link and the third communication link operating in a first band associated with a first service provider of the BS; and the second communication link operating in a second band associated with an unlicensed band or a second roaming service provider (see Yoshizawa, Fig.1 and Fig.10, “first user equipment”, “second user equipment”, “base station” and see Fig.21, Fig.22, “first base station”, “second base station”, “first communication link”, “third communication link”).   
 	
Allowable Subject Matter
3. 	Claim 30 is allowed for the reasons as indicated in the previous Office action (dated 12/15/2021).
 	
Response to Arguments
4. 	Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
 	On page 11 of Applicant’s remarks, Applicant argues that “On the contrary, amended independent claim 1 recites the feature of "wherein a first TAG number of the plurality of link-specific TAG numbers is associated with the first communication link with the BS and a second TAG number of the plurality of link-specific TAG numbers is associated with the second communication link with the second UE." Therefore, Applicant respectfully submits that Shao does not disclose or suggest at least the features above, and amended independent claim 1 is patentable over Shao. Further, the Office has not demonstrated that Gaal cures the deficiencies of Yoshizawa and Shao. Therefore, amended independent claim 1 is patentable over the applied art.”
 In response, the teachings of Shao still read on Applicant’s amended claims 1, 14 and 27, see Fig.3 of Shao (as indicated by Applicant), where Shao’s “UE” reads on “the second UE” as amended (or let name/call it as “the second UE”), and in Fig.3 of Shao, where either one of Shao’s “First base station” or “Second base station” reads on “the BS” as amended (or let name/call either one of Shao’s “First base station” or “Second base station” as “the BS”), and in Fig.3 of Shao, where the first “S303” link reads on “first communication link with the BS” (or the “First base station”) and second “S302” link reads on “second communication link with the second UE” (or the “UE”).  
 In addition, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 14 and 27.  When reading the preamble in the context of the entire claim, the recitation “a first user equipment (UE)” is not limiting because the body of the claim describes a complete invention and the language (“a first user equipment (UE)”) recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 	Therefore, the combination of Yoshizawa, Shao and Gaal indeed teaches Applicant’s amended claims 1, 14 and 27.  Furthermore, Applicant’s attention is directed to the teachings of Yoshizawa, Shao and Gaal in claims 1, 14 and 27as indicated above.

Conclusion
5. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642